DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 Response to Election/Restrictions
Applicants elected the species of Zn(III)(CN)6, tert-butanol and ethylene carbonate in the reply filed on 07/26/2022 is acknowledged. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
In this case, the examiner found zinc hexacyanocobaltate catalyst DMC in the prior art of Quintanilla et al., they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion below.
The claims 1-9 read on the elected species. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quintanilla et al. (US 2014/0163197 A1).
Regarding claim 1, Quintanilla et al. teach a composition comprising zinc hexacyanocobaltate catalyst DMC ([0023]-[0028], [0039], [0045]) (applicant’s elected double-metal-cyanide compound), tert-butanol (applicant’s elected fatty alcohol), and ethylene carbonate (applicant’s elected alicyclic carbonate having the Scheme 1 as shown below ([0039]):

    PNG
    media_image1.png
    199
    424
    media_image1.png
    Greyscale

According to the Scheme 1, a molar ratio of tert-butanol to ethylene carbonate is 1:1, so a concentration of tert-butanol is 50 mol% in the mixture of tert-butanol and ethylene carbonate. And then, all initiate charged ethylene carbonate is consumed. Therefore, free ethylene carbonate (applicant’s alicyclic carbonate) is absent as the instant claim.
Regarding claims 2-5, as discussed above, the composition taught by Quintanilla et al. comprises zinc hexacyanobaltate catalyst ([0026]- [0028]) (applicant’s elected double-metal-cyanide compound).
A product-by-process limitation of “double-metal-cyanide compound is a product of an reaction of at least one metal salt and at least one metal cyanide……” of claims 2-5 are noted. It is considered while the product of the reference is made by a different process, the product made and disclosed is the same as being claimed. see "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
Regarding claim 6, the composition taught by Quintanilla et al. comprises tert-butyl alcohol as the instant claim ([0028]).
Regarding claim 7, the Scheme 1 taught by Quintanilla et al shows a molar ratio of tert-butanol to ethylene carbonate is 1:1, so a concentration of ethylene carbonate is 50 mol% in the mixture of tert-butanol and ethylene carbonate as the instant claim.
Regarding claims 8-9, the composition taught by Quintanilla et al. comprises polyether polyols having and concentration which is encompassed in the claimed ranges ([0024], [0065]-[0067] and Tables 2-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUN QIAN/Primary Examiner, Art Unit 1738